Citation Nr: 1718663	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a gastrointestinal disorder.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a neck (cervical spine) disorder.

4.   Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a right knee disorder.

5.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a left knee disorder.

6.  Entitlement to service connection for a bilateral leg disorder.  

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for muscle and joint pain.

9.  Entitlement to service connection for residuals of a left ring finger injury.  

10.  Entitlement to service connection for a headache disorder.

11.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to June 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Winston-Salem, North Carolina. 

In December 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In March 2017, a Travel Board hearing was held before the undersigned.  A transcript of both hearings is in the record.  During the Board hearing, the Veteran waived initial RO consideration of any evidence received which the RO had not had a chance to consider in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The petition to reopen the claim of service connection for bilateral hearing loss, gastrointestinal disorder and disorders of the neck and each knee are addressed herein.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed June 1994 rating decision denied service connection for GI (gastrointestinal), bilateral knee and neck pain based essentially on the finding that there was no current GI, knee or neck disability and hearing loss based on the finding that the Veteran did not meet the VA criteria for hearing loss disability; no new and material evidence was received within one year of that decision.

2.  The evidence received since the June 1994 rating decision includes medical evidence showing diverticulitis, bilateral chondromalacia patellae, patellae tendonitis and possibly some internal derangement; degenerative joint disease/arthritis of the knees and cervical spine and the Veteran's hearing testimony describing increased hearing difficulty; this evidence is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claims.



CONCLUSION OF LAW

New and material evidence has been received, and the claims of service connection for hearing loss, a gastrointestinal disorder and disorders of the knees and cervical spine may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In unappealed June 1994 rating decision, the RO denied the Veteran's claims of service connection for GI (gastrointestinal), bilateral knee and neck pain based essentially on the finding that there was no current GI, knee or neck disability and hearing loss based on the finding that the Veteran did not meet the VA criteria for hearing loss disability.  Additional relevant evidence was not received within one year of notification of these determinations.  Thus, the June 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a), (b). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the record since the June 1994 rating decision includes a November 2010 VA treatment report which notes an impression of chondromalacia patellae, patellae tendonitis and possibly some internal derangement, June 2011 and January 2014 VA examination reports which provide diagnoses of degenerative joint disease/arthritis of the knees and cervical spine and diverticulitis and the Veteran's hearing testimony that she experiences increased hearing loss.  Accordingly, the Board finds that the evidence added to the record since the June 1994 rating decision addresses an unestablished fact necessary to substantiate the claims of service connection for hearing loss, a gastrointestinal disorder and disorders of the knees and cervical spine and, considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating these claims.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claims of service connection for hearing loss, a gastrointestinal disorder and disorders of the knees and cervical spine may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

New and material evidence has been submitted to reopen the previously denied claim of service connection for bilateral hearing loss; to that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the previously denied claim of service connection for a gastrointestinal disorder; to that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the previously denied claim of service connection for a neck (cervical spine) disorder; to that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the previously denied claim of service connection for a right knee disorder; to that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the previously denied claim of service connection for a left knee disorder; to that extent only, the appeal is granted.

REMAND

Having reopened the Veteran's claim of service connection for hearing loss, a gastrointestinal disorder and disorders of the knees and cervical spine, the Board finds that new VA examinations and opinions are necessary as to these claims.  

Further, regarding service connection for a bilateral leg disorder (the Veteran's testimony shows that her bilateral leg disorder claims include her bilateral knee disorder claims), chronic fatigue syndrome, muscle and joint pain, a gastrointestinal disorder and headaches; the Veteran has consistently claimed that the underlying symptoms in connection with these complaints developed as a result of her deployment to Southwest Asia.  Her service treatment records (STRs) include treatment for complaints of muscle and joint pain, headaches, tiredness, gastrointestinal dysfunction and bilateral knee and neck pain (the STRs also include treatment for powder burns of the right hand and fingers).  Postservice treatment records show her symptoms have persisted.  Although a June 2011 VA examination report includes opinions against her claims for service connection (the January 2014 VA examination does not include nexus opinions), these opinions do not address the Veteran's competent allegations that her symptoms began in service and have persisted since.  As such, the opinions are inadequate and remand for a more complete VA opinion is necessary.  As the Veteran served in Southwest Asia during the Persian Gulf War Era, and is entitled to consideration of her claims under 38 U.S.C.A. § 1117, the examination must encompass whether she has "an undiagnosed" illness manifested by her reported symptoms.

The Veteran also seeks an increased initial rating for PTSD.  She was last afforded a VA PTSD examination in September 2011 (the Veteran's attorney submitted private mental status examination reports dated February 2013 (based on which an increased 50 percent rating was granted) and February 2016).  During her March 2017 Board hearing, the Veteran testified that her PTSD symptoms have increased in severity.  Given the long passage of time since the September 2011 examination and the suggestion of increased severity, another VA examination should be conducted to determine the current status of the Veteran's PTSD.  

Finally, regarding the matter of service connection for bilateral hearing loss, the Veteran claims inservice noise exposure, her STRs include an August 1985 Reference Audiogram which notes "reference established following exposure in noise duties" and shows that she was issued ear plugs.  Further, as exposure to noise trauma is not inconsistent with service in an imminent danger zone (Southwest Asia during the Persian Gulf War Era), it may reasonably be conceded that the Veteran was exposed to noise trauma in service.  As noted above, service connection for hearing loss was denied because such disability [as defined in 38 C.F.R. § 3.385] was not shown.  Given the allegation of worsening noted during her March 2017 Board hearing and the length of the interval since she was last afforded a VA audiology examination (October 1992), a contemporaneous examination to assess her hearing is necessary.  

Review of the record shows that the Veteran's most recent VA treatment reports available for review were obtained in April 2014.  Records of ongoing VA and private treatment may contain pertinent information (VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After completion of the foregoing, the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine whether she now has a hearing loss disability and, if so, its likely etiology.  Her record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a.  Does the Veteran have a hearing loss disability of either ear as defined in 38 C.F.R. § 3.385?

b.  If so, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service, to include as due to noise trauma therein?  If not, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  

3.  After the development sought above is completed, the AOJ should arrange for a Persian Gulf examination to determine the nature and likely etiology of the Veteran's disabilities manifested by (1) gastrointestinal complaints, (2) headaches, (3) chronic fatigue, (4) muscle and joint pain and pain in (5) the legs, (6) right knee, (7) left knee, (8) neck as well as any impairment of the (9) left 4th (ring) finger.  Based on a review of the entire record, examination of the Veteran, and any tests and studies deemed necessary, the examiner should provide opinions that respond to the following:

a.  Are the Veteran's symptoms of (1) gastrointestinal complaints, (2) headaches, (3) chronic fatigue, (4) muscle and joint pain and pain in (5) the legs, (6) right knee, (7) left knee, (8) neck, and (9) impairment of the left 4th finger attributable to a diagnosed disability, or a chronic disability not associated with a known clinical diagnosis?  The examiner should clearly identify any disabilities that are chronic but not associated with a known clinical diagnosis.

b.  The examiner should identify for each diagnosed disability whether such disability is it at least as likely as not (a 50 percent or better probability) etiologically related to service.

c.  The examiner is also asked to identify each claimed disability not associated with a known clinical diagnosis that is also found to not be chronic in nature.  An explanation for why such disability is not chronic should be provided.

For purposes of this examination, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 

In providing the requested opinions, the examiner should consider and discuss as necessary (1) the Veteran's STRs and postservice treatment records as well as her DRO and Board hearing testimony and written communications, which reflect onset of her complaints in service and postservice continuity of such symptoms and (2) her June 2011 and January 2014 VA examination reports which provide diagnoses including degenerative joint disease/arthritis of the knees and cervical spine, diverticulitis, headaches and left 4th (ring) finger lesion.  It should be noted that the Veteran is competent to attest to observable symptomatology, such as pain and discomfort.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  

5.  After completing the above action, arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of her service-connected PTSD.  Based on an examination of the Veteran, a review of the record, and any tests or studies indicated, the examiner should note all pertinent symptoms and features of the Veteran's PTSD, and indicate the level of occupational and social impairment produced.  

The examiner should provide a complete rationale for all opinions offered, to include consideration (and discussion as deemed appropriate) the February 2013 and February 2016 private mental status examination reports.

6.  After completing the above, and any other development deemed necessary, review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


